Citation Nr: 1719939	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-11 492	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1973 to April 1975, with additional Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.

The Veteran requested a Board hearing in his March 2013 substantive appeal; however, he failed to appear for the hearing scheduled in February 2014 and has not submitted good cause therefor.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

In April 2015, November 2015, and September 2016, the Board remanded the case for additional development and it now returns for further appellate review.

Finally, the Board notes that additional medical research and a medical opinion have been uploaded to the Veteran's Virtual VA electronic file since the issuance of the most recent January 2017 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board finds that such records are not relevant to the Veteran's service connection claim for tinnitus as they pertain exclusively to his cancer and reported in-service chemical exposure.  38 C.F.R. § 20.1304(c) (2016).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

CONCLUSION OF LAW

The criteria for service connection for tinnitus loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by June and August 2012 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations in September 2012 and November 2016 and an addendum opinion was rendered in August 2015 in connection with his service connection claims.

The Board finds that the September 2012 VA examiner's opinion regarding the etiology of the Veteran's tinnitus is inadequate to the extent that it may have been predicated upon an inaccurate medical history due to a potential misunderstanding between the VA examiner and the Veteran. The Board finds, however, that the September 2012 VA examiner's interpretation of the Veteran's medical records is adequate.  Similarly, the Board finds that the August 2015 VA addendum opinion regarding the etiology of the Veteran's tinnitus is inadequate to the extent that it too may have been predicated upon an accurate medical history.

However, the Board finds that the November 2016 VA examination is adequate to decide the issue as it was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination.  The opinion proffered considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Furthermore the Board acknowledges the examiner's comment that a physician is best suited to address the significance, if any, of the January 1974 report noting earache and red ears.  Despite the examiner's comment, the Board finds that it is able to decide the Veteran's claim without seeking additional medical inquiry as the Veteran denied any significance of the aforementioned note and the examiner, the Chief of Audiology of a VA medical center, explained that the onset of the current tinnitus more than thirty years after separation weighs heavily against any relationship to service.  The Board concludes that the examiner's failure to further address the January 1974 treatment note does not prejudice the Veteran's claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for tinnitus has been met.

Furthermore, Board finds there has been substantial compliance with the Board's April 2015, November 2015, and September 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in April 2015, November 2015, and September 2016 the matter was remanded in order to obtain an adequate opinion regarding the etiology of the Veteran's tinnitus.  Additionally, in November 2015, the matter was remanded to obtain any outstanding treatment records.  Subsequently, updated treatment records were obtained and, as discussed above, an adequate VA examination was conducted in November 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's April 2015, November 2015, and September 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Federal Circuit has held that where, as here, there is an allegation of acoustic trauma, tinnitus is an organic disease of the nervous system, and thus, a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for tinnitus.

As an initial matter, the Board presumes that the Veteran was exposed to hazardous noise during service as a Missile Systems Analyst Specialist.  Although not listed in the VA's Duty MOS Noise Exposure Listing, that listing does indicate that air and missile crewmembers have highly probable noise exposure.  See, e.g., VBA Manual M21-1, III.iv.4.B.4.d.  Additionally, the Veteran reported high level noise exposure associated with missiles and "metal on metal clanging".  See VA examination (November 2016).

The Board also acknowledges that the Veteran's tinnitus had onset in 2007 or 2008.  See, e.g., VA examination (November 2016); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(holding that lay evidence is competent to establish such disorders as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay "observation".)  In that regard, on VA examination in November 2016, the Veteran provided a competent and credible report that his tinnitus began eight or nine years prior to the examination.

Accordingly, as the evidence does not suggest and the Veteran does not contend that his current tinnitus had onset within one year after service, this case turns on whether the Veteran's current tinnitus is related to service.

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of tinnitus.  However, on March 7, 1973, a clinician noted ear congestion when treating the Veteran for an upper respiratory infection.  On January 26, 1974, the Veteran complained of earache.  The clinician noted wax in both ears on physical examination, washed the wax from both ears, and noted that the ears were red after washing.  The examiner diagnosed "BOEM," which is a common medical abbreviation for bilateral otitis externa, mild.  Otitis media is an earache and consistent with the Veteran's report of earache.

The Veteran denies any recreational or occupational noise exposure following separation from service.  See VA examination (November 2016).  Likewise, post-service medical records are absent any mention of tinnitus or symptoms of the same.

In September 2012, the Veteran filed a claim for hearing loss, which was denied in a November 2012 rating decision.  While the Veteran reported reduced hearing in his November 2012 Notice of Disagreement, he did not report tinnitus or symptoms of the same until he filed his March 2013 Substantive Appeal.  

During the November 2016 VA examination, the Veteran reported that tinnitus began in 2007 or 2008.  The November 2016 VA examiner opined that the Veteran's current tinnitus is less likely than not caused by or the result of exposure to hazardous noise during service.  The examiner acknowledged the Veteran's in- and post-service noise exposure, as well as his reported symptoms, but reasoned that a nexus to service is unlikely because the Veteran's tinnitus did not have onset until more than thirty years after separation from service.

Initially, the Board finds that the Veteran is competent to offer probative evidence as to the presence, onset, quality, and continuity of tinnitus.  See Charles, 16 Vet. App. at 374.  However, the Board finds that the issue of whether the Veteran's current tinnitus is related to service is medically complicated by that fact that it began more than thirty years after separation from service.  In this regard, the question of etiology does not come through sensory perception as the presence, onset, and quality and continuity of tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Additionally, as the Veteran has not shown that he is qualified through education, training, or experience to offer complex medical opinions, the Board finds that he is not competent to offer an opinion as to the etiology of his tinnitus and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence related to the etiology of the Veteran's tinnitus consists of the November 2016 VA opinion, which was provided by the Chief of Audiology of a VA medical center.  The Board finds persuasive the examiner's rationale that the Veteran's tinnitus is not related to service as it did not begin until more than thirty years after separation from service.  Additionally, the Board finds persuasive the Veteran's report that his in-service incidents of ear congestion associated with upper respiratory infection and earache bore no significance on his current tinnitus.  See VA examination (November 2016).  Similarly, the September 2012 and August 2015 VA audiological opinions noted the Veteran's in-service ear congestion associated and earache but found that such were not pertinent to the etiology of the Veteran's tinnitus.  As discussed above, the September 2012 and August 2015 VA opinions regarding the etiology of the Veteran's tinnitus are inadequate to the extent that they were not based on a complete picture of the Veteran's history.  The Board finds, however, that such deficiency does not diminish the examiners' clinical knowledge regarding the objective relationship between tinnitus and ear congestion or an earache.  

In conclusion, the November 2016 examiner's negative opinion coupled with the Veteran's report that symptoms did not begin until more than thirty year after separation from service provide a preponderance of evidence that the Veteran's current tinnitus did not begin within one year after service and is not otherwise related to service.  Consequently, service connection on a direct or presumptive basis is not warranted.  As such, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


